 



EXHIBIT 10.90
AMENDMENT NO. 7 TO
AGREEMENT
     This Amendment No. 7 (“Amendment No. 7”) is entered into effective as of
May 20, 2005 (the "Amendment Effective Date”), pursuant to and amending that
certain Agreement between Gen-Probe Incorporated, a Delaware corporation
(“Gen-Probe”) and Chiron Corporation, a Delaware corporation (“Chiron”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement.
Recitals
     A. The parties entered into the Agreement as of June 11, 1998 pursuant to
which, among other things, the parties described their respective rights and
obligations with respect to the development, manufacture, marketing and
distribution of Products in the Blood Screening and Clinical Diagnostic Fields.
     B. The Agreement has been previously amended and supplemented by further
written agreements of the parties.
     C. Subsequent to the execution of the Agreement, Chiron assigned its rights
and obligations with respect to Clinical Diagnostic Products to Chiron
Diagnostics Corporation (“CDC”), and sold the common stock of CDC to Bayer
Corporation (CDC, Bayer Corporation, and Bayer Corporation’s affiliates being
collectively referred to as “Bayer”). Chiron retained all rights and obligations
under the Agreement with respect to Blood Screening Products. This amendment is
effective as between Chiron and Gen-Probe with respect to Blood Screening
Products only, and nothing herein shall affect any rights or obligations of
Gen-Probe or Bayer with respect to Clinical Diagnostic Products.
     D. The parties have discussed a revision to and clarification of their
respective rights and obligations with respect to Section 1.29, and have agreed
to make certain changes to the Agreement in connection therewith, in accordance
with the provisions of this Amendment No. 7.
Agreement
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth in this Amendment No. 7, the parties agree as follows:
     1. Definition of First Commercial Sale. Section 1.29 of the Agreement shall
be and is hereby amended to read as follows:
1.29 “First Commercial Sale” shall mean, with respect to any Product, the first
sale of such Product in the United States, for use by a Third Party, after FDA
license approval or clearance of such Product (and without considering product
transfers made pursuant to an Investigational New Drug application).

1



--------------------------------------------------------------------------------



 



     2. No Other Amendment. Except as is expressly set forth in this Amendment
No. 7, all other terms and conditions of the Agreement shall continue in full
force and effect.
     3. Counterparts. This Amendment No. 7 may be executed in counterparts, each
of which shall be an original, and all of which together shall constitute one
and the same instrument.
     IN WITNESS WHEREOF, the parties have caused this Amendment No. 7 to be
executed and the persons signing below warrant that they are duly authorized to
sign for and on behalf of the respective parties.

                      Gen-Probe:       Chiron:    
 
                    GEN-PROBE INCORPORATED,       CHIRON CORPORATION,     a
Delaware corporation       a Delaware corporation    
 
                   
By:
  /s/ Herry Nordhoff       By:   /s/ Gene Walther    
 
                    Henry Nordhoff       Gene Walther     Its: President & Chief
Executive Officer       Its: President, Chiron Blood Testing     Date: May 16,
2005       Date: May 20, 2005    

2